DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1-20.  
Claim 1 and 16 recite executing a space-modelling cloud service to enable client devices accessing to instantiate and construct space models comprised of instances of the space model elements, including nodes having predefined types corresponding to building elements and sensor, the space models configured to allow custom tenant code to be attached to space models to perform actions based on state of the space models; analyzing the map file to identify containment relationships between the elements; and building a space model comprising a space graph, the space graph comprising nodes that correspond to the respectively identified building elements and links forming parent-child relationships between nodes that correspond to the identified containment relationships.
Jacobson 20170315697, Scott 20120086568, Fogarty 20110126158 and Gettman 20050086612 combined cannot teach these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 2-8 are allowed because they depend on claim 9. 
Claims 17-20 are allowed because they depend on claim 16. 

Claims 9 recites receiving from a tenant device operated by a tenant of the compute cloud, a map file submitted to the space-modelling cloud service by the tenant device, and storing the map file in the storage hardware, the map file comprising two-dimensional or three-dimensional non-raster geometric constructs corresponding to the geometric arrangement of structural building features and objects represented in the map file in relation to the geometric constructs in the map file, wherein the geometric constructs are arranged such that there are geometric containment relationships therebetween that correspond to building containment relationships between the structural building features; responsive to a request from the tenant device, analyzing the geometric constructs and arrangement thereof in the map file to identify (i) which geometric constructs represent which building elements, the building elements including rooms and floors in the map file and (i) the containment relationships between the geometric constructs and their correspondence to containment relationships between the building elements; based on the identifying, automatically constructing a new space model by instantiating nodes in the new space model having types selected from among the predefined types and by forming parent-child links between the nodes in correspondence with the identified containment relationships between the building elements; and making the new space model available to the tenant from the space-modelling cloud service.
Jacobson 20170315697, Fogarty 20110126158, Gettman 20050086612, and Cain 20100328684 combined cannot teach these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 10-15 are allowed because they depend on claim 9. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616